Name: Council Regulation (EC) No 213/2000 of 24 January 2000 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Latvia
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Europe;  trade;  EU finance;  international trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R0213Council Regulation (EC) No 213/2000 of 24 January 2000 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Latvia Official Journal L 024 , 29/01/2000 P. 0003 - 0006COUNCIL REGULATION (EC) No 213/2000of 24 January 2000adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in LatviaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereras:(1) Council Regulation (EC) No 26/1999(1) was adopted pending adaptation of the respective Protocols 2 of the Europe Agreements concluded with the Baltic States in order to maintain until 31 December 1999 the degree of preference already granted following the conclusion of the Uruguay Round of negotiations in the agriculture sector;(2) The procedures for formal adoption of the Adaptation Protocol adjusting the trade aspects of the Europe Agreement with Latvia, hereinafter referred to as the "Adaptation Protocol", may not be completed in time for it to enter into force on 1 January 2000; it is therefore necessary to provide for the extension of the concessions made to Latvia on an autonomous basis until 31 December 2000;(3) The measures necessary for the implementation of this Regulation in the event of suspension should be adopted in accordance with Council Decision 1999/468/EC of 28 June laying down the procedures for the exercice of implementing powers conferred on the Commission(2);(4) Commission Regulation (EEC) No 2454/93(3) consolidated the arrangements for managing tariff quotas, which are to be used in the chronological order of the dates of acceptance of the declarations for release for free circulation,HAS ADOPTED THIS REGULATION:Article 1From 1 January to 31 December 2000 the goods originating in Latvia in Annex I to this Regulation shall be subject to the annual tariff quotas and preferential customs duties indicated in that Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to imports into the Community are given in Annex II.Article 2If Latvia discontinues the application of the reciprocal measures in favour of the Community, the Commission may, in accordance with the procedure laid down in Article 3 of this Regulation, suspend application of the measures provided for in Article 1.Article 31. The Commission shall be assisted by the Committee referred to in Article 15 of Council Regulation (EC) No 3448/93(4).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 41. The concessions applying to trade in processed agricultural products provided for in the Adaptation Protocol concluded with Latvia shall replace the concessions provided for in the respective Annexes to this Regulation:(a) as from 1 January 2000, if the Adaptation Protocol is in force on that date, or(b) as from the date of entry into force of the Adaptation Protocol, if the latter enters into force after 1 January 2000.2. The detailed rules implementing the measures provided for in this Regulation shall also apply in respect of the corresponding measures provided for in the Adaptation Protocol.Article 5The quotas referred to in Annex I to this Regulation shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply as from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 January 2000.For the CouncilThe PresidentJ. GAMA(1) Council Regulation (EC) No 26/1999 of 21 December 1998 adopting autonomous and transitional measures for Europe Agreements with Lithuania, Latvia and Estonia in certain processed agricultural products (OJ L 5, 9.1.1999, p. 1).(2) OJ L 184, 17.7.1999, p. 23.(3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). Regulation as last amended by Regulation (EC) No 1662/99 (OJ L 197, 29.7.1999, p. 25).(4) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2491/98 (OJ L 309, 19.11.1998, p. 28).ANNEX I>TABLE>ANNEX IIBasic amounts to be taken into consideration in calculating agricultural components and additional duties>TABLE>